DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-13- is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyoshi US 2001/0030859 in view of Jin CN 105301826.
Regarding claim 1, Fukuyoshi teaches a display apparatus comprising: a liquid crystal panel (11); a light source (fig. 3 2)configured to provide light to the liquid crystal panel; and an optical member (41/42) disposed between the liquid crystal panel and the light source, wherein the optical member comprises: a diffuser sheet (42) that is configured to diffuse the light from the light source; and a deformation preventing layer (71) comprising a first material having a lower expansion or contraction rate than the diffuser sheet [0037][0043].  Fukuyoshi does not teach the diffuser sheet comprises: a diffusion bead that is configured to diffuse incident light; a diffusion base layer; and a diffusion prism pattern that is configured to change a path of light that passed through the diffusion bead, or a diffusion pattern that is formed of stacked beads and is configured to shield or diffuse the light that passed through the diffusion bead, and wherein the diffusion prism pattern or the diffusion pattern is formed directly on a first face of the diffusion base layer that faces towards the liquid crystal panel, and the diffusion bead is formed directly on a second face of the diffusion base layer that is opposite of the first face.  Jin teaches a diffuser sheet comprising: a diffusion bead (fig. 2 202) that is configured to diffuse incident light; a diffusion base layer (20)); and a diffusion prism pattern (10) that is configured to change a path of light that passed through the diffusion bead, or a diffusion pattern that is formed of stacked beads and is configured to shield or diffuse the light that passed through the diffusion bead, and wherein the diffusion prism pattern or the diffusion pattern is formed directly on a first face of the diffusion base layer that faces towards the liquid crystal panel, and the diffusion bead is formed directly on a second face of the diffusion base layer that is opposite of the first face for providing a film has good optical performance and size stability, high shielding performance, the bending stiffness is increased so as to improve the yield of the product (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art the art to modify Fukuyoshi in view of Jin to provide a film with good optical performance and size stability, high shielding performance, the bending stiffness is increased so as to improve the yield of the product.
	Regarding claim 8, Fukuyoshi teaches the optical member is formed integrally [0043].
Regarding claim 9, Fukuyoshi teaches the deformation preventing layer comprises a glass [0043].
Regarding claim 10, Jin teaches the diffuser sheet comprises the diffusion prism pattern that is configured to change the path of light that passed through the diffusion bead (see fig.  2).
Regarding claim 11, Fukuyoshi teaches the first material of the deformation preventing layer has a higher light transmittance than the diffuser sheet (see abstract), or the deformation preventing layer comprises a second material having a higher light transmittance than the diffuser sheet.
Regarding claim 12, Fukuyoshi teaches he first material of the deformation preventing layer has a lower light absorption rate than the diffuser sheet [0011] (higher transmittance means lower absorption), or the deformation preventing layer further comprises a second material having a lower light absorption rate than the diffuser sheet.
Regarding claim 13, Jin teaches he diffuser sheet comprises: a diffusion bead (202) that is configured to diffuse incident light; and a diffusion pattern (201) that is configured to shield or diffuse light that passed through the diffusion bead.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyoshi in view of Jin CN 105301826 in view of Tsai US 2020/0292881.
Regarding claim 2, Fukuyoshi teaches all the limitations of claim 2 except the optical member further comprises a quantum dot sheet disposed on a first side of the deformation preventing layer that is opposite to a second side of the deformation preventing layer on which the diffuser sheet is disposed.  Tsai teaches a quantum dot sheet (fig. 7 25) between a prism sheet (24) and diffusion layer (10) to convert light from a light source to specific colors green/red in order to form white light [0039]-[0040].  This corresponds to the same location as the deformation preventing layer.  While the exact position of the quantum dot sheet on the first side is not taught.  It would have been obvious one of ordinary skill in the art would easily position the quantum dot sheet at the first side through routine experimentation as there are only 2 likely implementations.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukuyoshi in view of Tsai to form white light.
Regarding claim 3, Fukuyoshi as combined with Tsai teaches the optical member further comprises a prism sheet (Fukuyoshi fig. 3 41) disposed on a first side of the quantum dot sheet that is opposite to a second side of the quantum dot sheet (Tsai fig. 7 25)  on which the deformation preventing layer is disposed, and the quantum dot sheet comprises a quantum dot layer (25)and an air layer, the air layer (see fig. fig. 2 between 25 and 35) formed on a side of the quantum dot layer that faces the prism sheet.
Regarding claim 4, Fukuyoshi teaches first material of the deformation preventing layer has a lower coefficient of thermal expansion than the diffuser sheet and the quantum dot sheet, or the deformation preventing layer further comprises a second material having a lower coefficient of thermal expansion than the diffuser sheet and the quantum dot sheet (Fukuyoshi teaches a glass layer [0043] which would have a lower thermal expansion coefficient than diffuser sheet and quantum dot sheets).
Regarding claim 5, Fukuyoshi teaches he deformation preventing layer (fig. 3 71) is disposed in front of the diffuser sheet (42).  Fukuyoshi as modified by Tsai teaches the quantum dot sheet is disposed in front of the deformation preventing layer (see claim 2 rejection).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyoshi in view of Tsai US 2020/0292881 and further in view of Sasagawa et al US 2008/0002256
Regarding claim 14, Tsai teaches the optical member further comprises: a Dual Brightness Enhancement Film (DBEF) that is configured to transmit a portion of the light passing therethrough and to reflect another portion of the light passing therethrough (fig. 2 26 [0099]). Tsai does not teach a protective bead formed on a side of the DBEF that faces the liquid crystal panel. Sasagawa teaches a protective bead (fig. 1 106 [0030]) formed on a side of DBEF [0006][0030][0101] that faces the liquid crystal panel for gain improvement, contrast improvement, reduction or elimination of wetting out and Newton's rings, diffusion, and color hiding or averaging [0031].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukuyoshi and Tsai in view of Sasagawa for gain improvement, contrast improvement, reduction or elimination of wetting out and Newton's rings, diffusion, and color hiding or averaging.
Regarding claim 15, Fukuyoshi as modified by Tsai teaches  a prism sheet disposed between the quantum dot sheet and the DBEF (see claim 2 rejection),
The references do not explicitly teach wherein the prism sheet comprises: a first prism pattern extending in a first direction; and a second prism pattern extending in a second direction perpendicular to the first direction.  However orienting the second prism pattern perpendicularly is known for providing the condensing effect in two directions.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukyosi, Tsai and Sasagawa to have first prism pattern extending in a first direction; and a second prism pattern extending in a second direction perpendicular to the first direction to condense the light in two directions.
Claim 6-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyoshi in view of Tsai and further in view of Ouderkirk US 2007/0236939 and further in view of Jin CN 105301826.
Regarding claim 6, Fukuyoshi teaches all the limitations of claim 6 except the optical member further comprises a Dual Brightness Enhancement Film (DBEF) that is configured to transmit a portion of the light passing therethrough and to reflect another portion of the light passing therethrough; and a condensing prism pattern formed on a side of the DBEF that faces the liquid crystal panel.  Tsai however teaches a DBEF (fig. 2 26 [0099]) can also be formed that is configured to transmit a portion of the light passing therethrough and to reflect another portion of the light passing therethrough; to further mix light between the light sources [0096].  Therefore, it would have been obvious to one of ordinary skill in the art to further modify Fukuyoshi to enhance mixing of the light sources enhancing uniformity.  Ouderkirk teaches a condensing pattern (fig. 2 206) formed on a side of the DBEF (200) that faces liquid crystal for increasing on axis-light from the display [0002].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Oudekirk to increase on axis light from the display.

Fukuyoshi and Tsai do not teach the condensing prism pattern formed directly on a face of the DBEF that faces the liquid crystal.  However Jin teaches a condensing prism pattern (fig. 2 element 10) the for integrating the double diffusion and focusing effect, the brightness enhancement film is provided with excellent optical property and dimension stability, high shielding performance, increases the bending stiffness, and improves the yield of the product (see page 4 of translation).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukuyoshi, Tsai and Ouderkirk in view of Jin for integrating the double diffusion and focusing effect, the brightness enhancement film is provided with excellent optical property and dimension stability, high shielding performance, increases the bending stiffness, and improves the yield of the product.

Regarding claim 7, Tsai teaches a cross section of the condensing prism pattern has an apex angle that is 85 to 95 degrees [0045].  Obtuse angles are over 90 degrees.  MPEP states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Regarding claim 16, Fukuyoshi teaches a display apparatus comprising: a liquid crystal panel (fig. 3 11); a light source (2) configured to provide light to the liquid crystal panel; and an optical member disposed between the liquid crystal panel and the light source, wherein the optical member comprises: a diffuser sheet (42) that is configured to diffuse the light from the light source; a deformation preventing layer (71) disposed on the diffuser sheet and comprising a first material having a lower coefficient of thermal expansion than the diffuser sheet or the quantum dot sheet (Fukuyoshi teaches a glass layer [0043] which would have a lower thermal expansion coefficient than diffuser sheet and quantum dot sheets);.  Fukuyoshi does not teach a quantum dot sheet that is configured to convert the light that is diffused by the diffuser sheet; a Dual Brightness Enhancement Film (DBEF) disposed in front of the deformation preventing layer and provided to transmit a portion of the light passing therethrough and to reflect another portion of the light passing therethrough; and a condensing prism pattern formed on a side of the DBEF that faces the liquid crystal panel.  Tsai teaches a quantum dot sheet (fig. 7 25) between a prism sheet (24) and diffusion layer (10) to convert light from a light source to specific colors green/red in order to form white light [0039]-[0040] and a Dual Brightness Enhancement Film (DBEF) (fig. 2 26 [0099]) when combined with Fukuyoshi would be disposed in front of the deformation preventing layer and provided to transmit a portion of the light passing therethrough and to reflect another portion of the light passing therethrough to further mix light between the light sources [0096].  This corresponds to the same location as the deformation preventing layer.  While the exact position of the quantum dot sheet on the first side is not taught.  It would have been obvious one of ordinary skill in the art would easily position the quantum dot sheet at the first side through routine experimentation as there are only 2 likely implementations.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the deformation layer between the diffuser and quantum dot sheet.
Ouderkirk teaches a condensing pattern (fig. 2 206) formed on a side of the DBEF (200) that faces liquid crystal for increasing on axis-light from the display [0002].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Oudekirk to increase on axis light from the display.
Fukuyoshi and Tsai do not teach the condensing prism pattern formed directly on a face of the DBEF that faces the liquid crystal.  However Jin teaches a condensing prism pattern (fig. 2 element 10) the for integrating the double diffusion and focusing effect, the brightness enhancement film is provided with excellent optical property and dimension stability, high shielding performance, increases the bending stiffness, and improves the yield of the product (see page 4 of translation).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukuyoshi, Tsai and Ouderkirk in view of Jin for integrating the double diffusion and focusing effect, the brightness enhancement film is provided with excellent optical property and dimension stability, high shielding performance, increases the bending stiffness, and improves the yield of the product.
Regarding claim 17, Tsai teaches the optical member further comprises a prism sheet disposed between the quantum dot sheet and the DBEF, and an air layer is formed between the quantum dot sheet and the prism sheet.
	Regarding claim 18, Fukuyoshi teaches an optical member for a display apparatus; the optical member comprising: a diffuser sheet (fig. 3 42) that is configured to diffuse light from a light source (2); a deformation preventing layer (71) disposed between the diffuser sheet and the quantum dot sheet and comprising a first material having a lower coefficient of thermal expansion than the diffuser sheet or the quantum dot sheet (glass [0043]).
Fukuyoshi does not teach a quantum dot sheet that is configured to convert the light that is diffused by the diffuser sheet; a Dual Brightness Enhancement Film (DBEF) disposed in front of the deformation preventing layer and provided to transmit a portion of the light passing therethrough and to reflect another portion of the light passing therethrough; and a condensing prism pattern formed on a side of the DBEF that faces away from the diffuser sheet.  Fukuyoshi does not teach a quantum dot sheet that is configured to convert the light that is diffused by the diffuser sheet; a Dual Brightness Enhancement Film (DBEF) disposed in front of the deformation preventing layer and provided to transmit a portion of the light passing therethrough and to reflect another portion of the light passing therethrough; and a condensing prism pattern formed on a side of the DBEF that faces the liquid crystal panel.  Tsai teaches a quantum dot sheet (fig. 7 25) between a prism sheet (24) and diffusion layer (10) to convert light from a light source to specific colors green/red in order to form white light [0039]-[0040] and a Dual Brightness Enhancement Film (DBEF) (fig. 2 26 [0099]) when combined with Fukuyoshi would be disposed in front of the deformation preventing layer and provided to transmit a portion of the light passing therethrough and to reflect another portion of the light passing therethrough to further mix light between the light sources [0096].  This corresponds to the same location as the deformation preventing layer.  While the exact position of the quantum dot sheet on the first side is not taught.  It would have been obvious one of ordinary skill in the art would easily position the quantum dot sheet at the first side through routine experimentation as there are only 2 likely implementations.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the deformation layer between the diffuser and quantum dot sheet.
Ouderkirk teaches a condensing pattern (fig. 2 206) formed on a side of the DBEF (200) that faces liquid crystal for increasing on axis-light from the display [0002].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Oudekirk to increase on axis light from the display.
	Regarding claim 19, Tsai teaches the optical member further comprises a prism sheet (44/45) disposed between the quantum dot sheet (22) and the DBEF (26), and an air layer (22a) is formed between the quantum dot sheet and the prism sheet.
	Regarding claim 20, Fukuyoshi teaches the first material of the deformation preventing layer (71) has a higher light transmittance (glass [0043] )and a lower light absorption than the diffuser sheet (see abstract).  While there is no direct comparison with the he quantum dot sheet it would be obvious that it would be higher transmittance as the a quantum dot layer is designed to absorb some of the blue light and covert it to red/green thus will have lower transmittance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871